Case 1:19-cv-24190-UU Document 23 Entered on FLSD Docket 02/26/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-24190-UU

 JUAN FLORES,

        Plaintiff,

 v.

 PORTFOLIO RECOVERY ASSOCIATES, LLC,

        Defendant.
                                                   /

                                    ADMINISTRATIVE ORDER

        THIS CAUSE comes before the Court upon the Joint Notice of Settlement. D.E. 21.

        THE COURT has considered the pertinent portions of the record and is otherwise fully

 advised on the premises. It is hereby

        ORDERED AND ADJUDGED that the case is CLOSED for administrative purposes. All

 hearings are CANCELLED; all motions DENIED AS MOOT.

        DONE AND ORDERED in Chambers in Miami, Florida, this 26th day of February, 2020.


                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
 cc: counsel of record via cm/ecf
